IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 373 WAL 2017
DEPARTMENT OF CORRECTIONS                 :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Commonwealth Court
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (CLAPPER)                           :
                                          :
                                          :
PETITION OF: SHANE CLAPPER                :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of February, 2018, the Petition for Allowance of Appeal

is DENIED.